PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,880,609	:  
Chipman et al. 		     :  DECISION ON REQUEST
Issue Date: December 29, 2020 :  FOR REDETERMINATION     
Application No. 13/826,090	:  OF PATENT TERM 
Filed:   March 14, 2013		:  ADJUSTMENT 
Atty Docket No. 007412.01596	:  

	 
This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 CFR 1.705(b)” filed March 1, 2021, requesting that the Office adjust the patent term adjustment from 61 days to 587 days.  The Office has re-determined the patent term adjustment to be 587 days.  This also responds to the “PETITION UNDER 37 C.F.R. § 1.183” filed March 1, 2021.     

The petition under 37 CFR 1.183 is GRANTED.

This request for redetermination of patent term adjustment is GRANTED.  


Relevant Procedural History
	
On December 29, 2020, this patent issued with a patent term adjustment determination of 61 days.  On March 1, 2021, patentees timely filed a “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 CFR 1.705(b)” seeking an adjustment of the determination to 61 days. Accompanying this request was a “PETITION UNDER 37 C.F.R. § 1.183.”     

Decision

Patentees request reconsideration of a period of applicant delay of 587 days attributed to Applicants as a result of the IDSs submitted on September 17, 2014, September 4, 2015, May 3, 2016, and December 28, 2016.  It is undisputed that these IDSs were 

Patentees argue that they did not unreasonably delay i)  with respect to the September 17, 2014, IDS, in submitting the communication received from the European Patent Office, (ii) with respect to the May 3, 2016,IDS, communication from the USPTO in Application No. 12/274,452,(iii) with respect to the September 4, 2015, IDS, communications received from the USPTO in Applications Nos. 13/771,592, 12/877,492, and 14/661,488, and (iv)with respect to the December 28, 2016, IDS, communication received from the USPTO in Application Nos. 13/795,792, and 15/137,099. With respect to the aforementioned IDSs, patentees now make proper statements pursuant to 37 CFR 1.704(d).  Patentees request waiver of the requirement that the statement pursuant to 37 CFR 1.704(d) be made contemporaneously with the filing of the IDSs.  Patentees request acceptance of the statement with the filing of this paper, and consequently, correction of the applicant delay from 713 days to 187 days.   

37 CFR 1.704(d) provides that: 
  
(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement: 

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in      § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or 

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international 
§1.56(c) more than thirty days prior to the filing of the information disclosure statement. 
37 CFR 1.183 provides that:
In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f). 
The rules of practice state that the 1.704(d) statement(s) should accompany the submission of the information disclosure statement.  See MPEP 2732.  The timing of the making of the statement is not a requirement of any statute.  As such, the timing of the making of the statement may be waived.
Patentees argue persuasively that the IDSs were filed within the circumstances that permit for an applicant to avoid entry of a period of applicant delay by providing the §1.704(d) statement.  Patentees have not requested and the Office will not waive the requirement to make the statement.  Patentee has now made the 1.704(d) statement.  At present, the Office will waive the requirement that the statements under 37 CFR 1.704(d) accompany the IDSs on filing.  
In view thereof, the 1.704(d) statements filed on March 1, 2021 are effective as to the IDSs filed on September 17, 2014. September 4, 2015, May 3, 2016, and December 28, 2016.  As such, no period of reduction for applicant delay is warranted for the filing of these IDSs. 
A review of the record reveals that the IDS filed on July 5, 2017, was accompanied by a statement under 37 CFR 1.704(d). The period of reduction to the patent term adjustment of 77 days entered pursuant to 37 CFR 1.704(c)(8) is removed, accordingly.    
The period of reduction to the patent term adjustment of 731 days is corrected to 187 days.



Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X


USPTO’s Calculation:				
	                         
143 + 0 + 631 – 0 – 187 = 587 

Patentee’s Calculation
	                         
143 + 0 + 631 – 0 – 187 = 587 


Conclusion

Patentee is entitled to PTA of five-hundred and eighty-seven (587) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 143 + 0 + 631 – 0 – 187 = 587 days.

The Office will sua sponte issue a certificate of correction.  Pursuant to 37 CFR 1.322, the Office will not issue a certificate of correction without first providing assignee or patentee an opportunity to be heard.  Accordingly, patentees are given one (1) month or thirty (30) days, whichever is longer, from the mail date of this decision to respond.  No extensions of time will be granted under § 1.136. 

After the expiration of the period of one (1) month or thirty (30) days, the Office will sua sponte issue a certificate of correction adjusting the PTA to five-hundred and eighty-seven (587) days.







/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Draft Certificate of Correction